Citation Nr: 0844921	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-39 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
arthritis of the right knee.

2.  Entitlement to service connection for patellofemoral 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for arthritis of the right 
and left knees.  A hearing before the undersigned Veterans 
Law Judge at the RO was held in November 2008.


FINDINGS OF FACT

1.  The veteran was seen in service several times for 
treatment of knee problems; the evidence is at least in 
equipoise as to the question of whether the veteran's 
arthritis of the right knee is related to his in service knee 
problems.

2.  The veteran was seen in service several times for 
treatment of knee problems; the evidence is at least in 
equipoise as to the question of whether the veteran's 
arthritis of the left knee is related to his in service knee 
problems.


CONCLUSION OF LAW

1.  Resolving all doubt in the veteran's favor, service 
connection is warranted for right knee arthritis.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2008).

2.  Resolving all doubt in the veteran's favor, service 
connection is warranted for left knee arthritis.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2006.  This letter informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  The veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates in this letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, and particularly in light of the 
favorable decisions below, the Board finds that the duty to 
notify and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for both right and left 
knee patellofemoral arthritis.  In this regard, while the 
veteran's report of service separation examination does not 
show any knee findings, the veteran's service medical records 
do show that he was seen several times during service with 
complaints of knee problems.  While the veteran's most recent 
VA examination found that his current knee problems to be a 
result of the natural aging process, the veteran has 
submitted a letter from his primary care physician, dated 
January 2008, who indicates that she felt the veteran's 
current knee disabilities are related to his in-service 
injuries.  She also indicated that she had reviewed his 
military records. 

As such, the Board finds that the evidence is at least in 
equipoise as to the question of whether the veteran's right 
or left knee patellofemoral arthritis is related to service.  
As such, the benefit of the doubt doctrine applies, and 
therefore service connection is warranted for both these 
disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for patellofemoral 
arthritis of the right knee is granted.

Entitlement to service connection for patellofemoral 
arthritis of the left knee is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


